FILE COPY


Florentino Garza d/b/a Tino's                                                Ford Motor /s
   Auto MartAppellant/s




                               Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 22, 2014

                                        No. 04-12-00734-CV

                             Florentino GARZA d/b/a Tino's Auto Mart,
                                           Appellants

                                                   v.

                                   FORD MOTOR COMPANY,
                                          Appellee

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 12-02-50838-CV
                           Honorable Richard C. Terrell, Judge Presiding


                                           ORDER
Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

           The parties have filed an agreed motion in which they ask this court to vacate our

judgment, vacate the trial court’s judgment, and dismiss the case. The motion is GRANTED and

it is hereby ORDERED that:

           1. This court’s judgment dated November 6, 2013, is hereby VACATED;

           2. The trial court’s September 26, 2012, Final Judgment is hereby VACATED
           and the cause DISMISSED;

           3. All liability under the supersedeas bond is hereby DISCHARGED;

           4. The Bexar County District Clerk release the supersedeas bond to appellant’s
           attorney; and

           5. Costs of trial and of this appeal are assessed against the party that incurred
           them.
                                                                             FILE COPY




                                              ___________________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court